              Case 5:17-cv-00220-LHK Document 1177-1 Filed 01/07/19 Page 1 of 4
                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated

 JUDGE:               PLAINTIFF ATTORNEY:                                   DEFENSE ATTORNEY:
 Lucy H. Koh          Jennifer Milici                                       Robert Van Nest
 TRIAL DATE:          REPORTER(S):                                          CLERK:
 January 7, 2019      Lee-Anne Shortridge, Irene Rodriguez                  Elizabeth Garcia

                          TRIAL SHEET, EXHIBIT and WITNESS LIST

 PLF    DEF    TIME            ID      REC      DESCRIPTION
 NO.    NO.    OFFERED
               9:04 am                          Trial continues. Defense colloquy with the court on
                                                sealing motion. The Court makes oral ruling.
 PD            9:15 am                          Continued video deposition of Nanfen (Nancy) Yu.
               9:42 am                          End of video deposition of Nanfen (Nancy) Yu. Not
                                                subject to recall.
 PD            9:49 am                          Counsel for Plaintiff calls Steven Altman. Counsel for
                                                Plaintiff moves to admit exhibits. No objections. The
                                                exhibits were admitted:
 JX            9:49 am         X       X        JX 0003
 CX                            X       X        CX 6983
 CX                            X       X        CX 6729
 CX            10:02 am        X       X        CX 8281
 JX            10:05 am        X       X        JX 0030
 CX            10:06 am        X       X        CX 7141
 CX            10:08 am        X       X        CX 6987
 CX            10:09 am        X       X        CX 6979
 CX            10:11 am        X       X        CX 7799
 CX            10:12 am        X       X        CX 8177
 CX            10:13 am        X       X        CX 6980
 CX            10:14 am        X       X        CX 6663
 CX            10:14 am        X       X        CX 6992
 CX            10:25 am        X       X        CX 7886
        DX     10:29 am                         Cross examination of Steven Altman
               10:35 am                         The court takes the mid-morning recess.
               10:54 am                         Proceedings resume with cross examination of Steven
                                                Altman.
                                                *Refer to the court transcript for official trial time and exhibits




                                                   1
              Case 5:17-cv-00220-LHK Document 1177-1 Filed 01/07/19 Page 2 of 4
Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated
Date: January 7, 2019
Courtroom Deputy: Elizabeth Garcia Court Reporter: Lee-Anne Shortridge, Irene Rodriguez

                             EXHIBIT and WITNESS LIST CONTINUED

 PLF    DEF     TIME              ID     REC      DESCRIPTION
 NO.    NO.     OFFERED
                                                  Counsel for Defendant moves to admit exhibits. No
                                                  objections. The exhibits were admitted. JX 0006 was
                                                  requested to be sealed. Request was granted:
 JX             10:55 am          X      X        JX 0001
 JX             10:59 am          X      X        JX 0002
 JX             11:01 am          X      X        JX 0004
 JX             11:04 am          X      X        JX 0005
 QX             11:07 am          X      X        QX 9268
 QX             11:08 am          X      X        QX 9262
 JX**           11:11 am          X      X        JX 0006 (Sealed)
 PRD            11:30 am                          Redirect of Steven Altman
                11:37 am                          No re-cross. Court inquires if witness is excused and
                                                  subject to recall. Witness is not subject to recall.
                                                  Witness is excused.
 PD             11:38 am                          Counsel for plaintiff calls next witness, David Aberle.
                                                  Counsel for Plaintiff moves to admit exhibits. No
                                                  objections. The exhibits were admitted:
 CX             11:42 am          X      X        CX 6469
 CX             11:44 am          X      X        CX 7650
 JX             11:49 am          X      X        JX 00063
 JX             11:52 am          X      X        JX 00072
 CX             11:54 am          X      X        CX 6974
 CX             11:56 am          X      X        CX 6998
 CX             12:02 pm          X      X        CX 5231
                12:02 pm                          The Court takes the lunch recess.
                1:07 pm                           Proceedings resume. Court holds colloquy with
                                                  counsel re sealing portions of exhibits.
                1:14 pm                           Continued direct of witness David Aberle. Counsel
                                                  for Plaintiff moves to admit exhibits. No objections.
                                                  The exhibits were admitted:
 CX             1:20 pm           X      X        CX 6658
 CX             1:25 pm           X      X        CX 7105
                                                  *Refer to the court transcript for official trial time and exhibits
                                                  **Sealed



                                                    2
              Case 5:17-cv-00220-LHK Document 1177-1 Filed 01/07/19 Page 3 of 4
Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated
Date: January 7, 2019
Courtroom Deputy: Elizabeth Garcia Court Reporter: Lee-Anne Shortridge, Irene Rodriguez

                             EXHIBIT and WITNESS LIST CONTINUED

 PLF    DEF     TIME              ID     REC      DESCRIPTION
 NO.    NO.     OFFERED
 CX             1:30 pm           X      X        CX 6556
        DX      1:34 pm                           Cross examination of David Aberle. Counsel for
                                                  Defendant moves to admit exhibits. No objections.
                                                  The exhibits were admitted:
        QX      1:45 pm           X      X        QX 9120
        QX      1:48 pm           X      X        QX 9212
        QX      1:58 pm           X      X        QX 9124
 PRD            2:08 pm                           Redirect examination of David Aberle.
                2:18 pm                           No re-cross examination. Witness not subject to
                                                  recall. Witness is excused.
                2:19 pm                           The Court takes the mid afternoon recess.
                2:32 pm                           Processing resume. Colloquy with counsel regarding
                                                  public and request to seal testimony. The Court will
                                                  proceed with testimony of witness Finbarr Moynihan
                                                  in open court and then under seal.
 PD             2:37 pm                           Counsel for Plaintiff calls Finbarr Moynihan. Direct
                                                  examination in open court. Counsel for Plaintiff
                                                  moves to admit exhibits. No objections. The exhibits
                                                  were admitted:
 JX             2:52 pm           X      X        JX 0050
 JX             2:59 pm           X      X        JX 0051
        DX      3:05 pm                           Cross examination of Finbarr Moynihan in open
                                                  court. Counsel for Defendant moves to admit exhibits.
                                                  No objections. The exhibits were admitted:
        QX      3:07 pm           X      X        QX 291?
 PRD            3:33 pm                           Redirect of Finbarr Moynihan in open court.
                3:36 pm                           No open court recross of Finbarr Moynihan. The
                                                  Court takes a brief recess.
                3:45 pm**                         Proceedings resume. The Court moves into sealed
                                                  testimony by witness Finbarr Moynihan. The
                                                  courtroom is cleared.
 PD**           3:48 pm                           Direct examination under seal of Finbarr Moynihan.
                                                  Counsel for Plaintiff moves to admit exhibits. No
                                                  objections. The exhibits were admitted under seal.
                                                  *Refer to the court transcript for official trial time and exhibits
                                                  **Sealed




                                                    3
             Case 5:17-cv-00220-LHK Document 1177-1 Filed 01/07/19 Page 4 of 4
Case No: 5:17-cv-00220-LHK
Case Name: Federal Trade Commission v. Qualcomm Incorporated
Date: January 7, 2019
Courtroom Deputy: Elizabeth Garcia Court Reporter: Lee-Anne Shortridge, Irene Rodriguez

                             EXHIBIT and WITNESS LIST CONTINUED

 PLF      DEF TIME                  ID     REC      DESCRIPTION
 NO.      NO.  OFFERED
          DX** 4:03 pm                              Cross examination of Finbarr Moynihan. Under seal
 PRD**            4:11 pm                           Redirect examination of Finbarr Moynihan. Under
                                                    seal. No re-cross examination.
                  4:12 pm                           Witness not subject to recall. Witness is excused.
 PD**             4:15 pm                           The Court moves into sealed testimony by witness John
                                                    Grubbs by video deposition. The courtroom is cleared.
                                                    Counsel for Plaintiff moves to admit exhibits. No
                                                    objections. The exhibits were admitted under seal.
                  4:40 pm                           Video deposition of John Grubbs concludes. The Court
                                                    returns to open court. The court holds colloquy with
                                                    counsel on January 28/29 trial dates, preparation for
                                                    closings, lodged depositions and time used as to both
                                                    sides.
                  4:56 pm                           Proceedings conclude. Bench trial continues January 8,
                                                    2019 at 9:00 AM.




                                                    *Refer to the court transcript for official trial time and exhibits
                                                    ** Sealed




                                                    4
